 1                                                   HONORABLE BENJAMIN H. SETTLE
 2
 3
 4
 5
 6
 7
 8                               IN THE UNITED STATES DISTRICT COURT
 9
                  FOR THE WESTERN DISTRICT OF WASHINGTON AT TACOMA
10
11
12
     DEBORAH LEPINE, individually and on behalf       Case No.: 3:17-cv-05488-BHS
13
     of all others similarly situated,
14
                                                      ORDER GRANTING STIPULATED
                    Plaintiff,
15                                                    MOTION FOR SECOND NOTICE
                                                      AND DISTRIBUTION PURSUANT TO
16   vs.
                                                      COURT-APPROVED CLASS ACTION
                                                      SETTLEMENT AGREEMENT
17   PETSMART, INC, a Delaware Corporation,
18                                                    NOTE ON MOTION CALENDAR:
                                                      November 30, 2018
19                  Defendant.

20
21
22
23
24
25
26
27
28

     ORDER GRANTING SECONDARY                                           HAMMONDLAW, P.C.
     NOTICE AND DISTRIBUTION                                       1829 REISTERSTOWN RD., SUITE 410
     CASE NO. 3:17-cv-05488-BHS                                 BALTIMORE, MD 21208; Tel: 310-601-6766
 1           The Court, having reviewed and considered the Stipulation of the parties, and good cause
 2   appearing for the same, HEREBY ORDERS:
 3           1.     The Court authorizes the sending of a second notice to the 70 Newly Identified
 4   Class Members who were identified after the Court’s final approval of the Settlement in this
 5
     case.
 6
             2.     The Court preliminarily approves the additional settlement payment of $125,000,
 7
     in accordance with the finally approved Settlement Agreement. The Court finds that the
 8
     additional settlement payment is fair and reasonable in that it will compensate the Newly
 9
     Identified Class Members at the same per-week amount as the original group of Class Members.
10
             3.     The Court preliminarily approves distribution of the additional Settlement amount
11
     including:
12
                    a.      $37,500 as attorneys’ fees to Class Counsel, representing 30% of the
13
                            additional Settlement Amount, the same percentage approved by the
14
                            Court in its Order Granting Final Approval of Class Action Settlement;
15
                    b.      Litigation costs awarded to Class Counsel which shall not exceed
16
                            $1,268.24;
17
                    c.      Administration costs not to exceed $1,000; and
18
                    d.      The remaining balance to be paid to the Newly Identified Class Members
19
20                          who do not opt-out of the secondary distribution, based on the number of

21                          Groom Pay Periods worked by each Newly Identified Class Members

22                          during the Class Period and calculated using a Groom Pay Period value of

23                          $17.06.

24           4.     Because the recently discovered Newly Identified Class Members were not
25   provided with notice of the Settlement, notice shall be provided in the same manner already
26   approved by this Court with respect to the initial Class Members:
27           a. Within 14 calendar days of this Order, Defendant shall provide the information of the
28

     ORDER GRANTING SECONDARY                                                    HAMMONDLAW, P.C.
     NOTICE AND DISTRIBUTION                                                1829 REISTERSTOWN RD., SUITE 410
     CASE NO. 3:17-cv-05488-BHS                                          BALTIMORE, MD 21208; Tel: 310-601-6766
 1               Newly Identified Class Members to the Settlement Administrator.
 2          b. Within 24 calendar days of this Order, the Settlement Administrator will send the
 3               secondary Class Notice attached hereto as Exhibit A (“Class Notice”) to the
 4               additional Class Members via U.S. First Class Mail.
 5
            c.      Class Members will have 30 calendar days from the date of the mailing to submit
 6
     requests for exclusion or objections.
 7
            d.      Class Counsel shall file a memorandum of points and authorities in support of
 8
     their motion for approval of additional attorneys’ fees and litigation expenses no later than
 9
     January 14, 2019, fourteen (14) calendar days before the end of the time within which the Newly
10
     Identified Class Members may object to or opt out of the settlement.
11
            e.      Class Counsel shall file a memorandum of points and authorities in support of the
12
     final approval of the secondary payments no later than February 11, 2019, seven (7) calendar
13
     days before the final fairness hearing. The Final Fairness Hearing shall be held at 10:00 a.m. on
14
15   February 25, 2019, to determine whether the additional settlement payment is fair and reasonable

16   and should be approved.

17          5.      The initial distributions of the $700,000 Settlement Amount shall be made

18   pursuant to the schedule previously approved by the Court in the Final Approval Order (Dkt. 39)

19   so that the Class Members who are participating in the initial distribution can obtain relief
20   without further delay.
21
22
23
24
25
26
27
28

     ORDER GRANTING SECONDARY                                                    HAMMONDLAW, P.C.
     NOTICE AND DISTRIBUTION                                                1829 REISTERSTOWN RD., SUITE 410
     CASE NO. 3:17-cv-05488-BHS                                          BALTIMORE, MD 21208; Tel: 310-601-6766
 1    Presented by:                                 s/ Chelsea D. Petersen
 2    s/ Julian Hammond                             s/ Emily A. Bushaw
                                                    Chelsea D. Petersen #33787
 3    Julian Hammond #52096
                                                    Emily A. Bushaw #41693
      HAMMOND LAW, P.C.
                                                    PERKINS COIE LLP
 4    1829 Reisterstown Rd., Suite 410
                                                    1201 Third Avenue, Suite 4900
      Baltimore, MD 21208
 5                                                  Seattle, WA 98101-3099
      Phone:(310) 601-6766
                                                    Phone: (206) 359-3993
 6    Fax:(310) 295-2385
                                                    Fax: (206) 359-9000
      Email: jhammond@hammondlawpc.com
 7                                                  Email:cdpetersen@perkinscoie.com
                                                    Email: ebushaw@perkinscoie.com
 8
                                                    Attorneys for Defendant Petsmart, Inc.
 9
10    s/ T. David Copley
      s/ Tana Lin
11    T. David Copley #19379
      Tana Lin #35271
12    KELLER ROHRBACK L.L.P.
13    1201 Third Avenue, Suite 3200
      Seattle, WA 98101
14    Phone: (206) 623-1900
      Fax: (206) 623-3384
15    Email: dcopley@kellerrohrback.com
16    Email: tlin@kellerrohrback.com

17
      Attorneys for Plaintiff Deborah LePine
18
19
     IT IS SO ORDERED.
20
21          Dated this 4th day of December, 2018.



                                                     A
22
23
24
25                                                   BENJAMIN H. SETTLE
                                                     United States District Judge
26
27
28

     ORDER GRANTING SECONDARY                                             HAMMONDLAW, P.C.
     NOTICE AND DISTRIBUTION                                         1829 REISTERSTOWN RD., SUITE 410
     CASE NO. 3:17-cv-05488-BHS                                   BALTIMORE, MD 21208; Tel: 310-601-6766
